Claims 1, 7, 10, 26 have been amended.
Claims 2, 8, 13-18, 20-25 and 32 are cancelled.
Claims 1, 3-7, 9-12, 19, and 26-31 are allowed.
Reason for Allowance

The following is an examiner’s statement of reasons for allowance: For independent claims 1, 7 and 26, the following underlined claim limitation is not disclosed by any prior art: “… the first information comprises a scanning time and a scanning period for the transmission of the synchronization signal from the neighboring cell, and the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement from the neighboring cell.”

Closest prior art: 
Rune (US20200119800A1) Rune discloses the first information comprises a scanning time and a scanning period for the transmission of the synchronization signal. At paragraph 119, FIG. 6, receiving of one or more beams is enabled during a time period corresponding to a beam sweep time duration. Thus, wireless device starts to monitor a selected, appropriate frequency band for transmissions, e.g., SS Block transmissions, during a time period sufficiently extended to encompass a full beam sweep cycle. When the UE detects transmissions sufficiently, the wireless devices receives the one or more beams. SS Block beam sweep duration (which in this example is equal to a SS Burst duration), a remaining SS Block beam sweep time, and an inter-SS Block beam sweep interval, i.e. the recurrence period of the same beam, which in this example is equal to the inter-SS Burst interval). Hence Rune discloses details regarding the first information i.e. a scanning time and a scanning period for the transmission of the synchronization signal. However, Rune does not disclose the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement.
Hence Rune does not disclose: “… the first information comprises a scanning time and a scanning period for the transmission of the synchronization signal from the neighboring cell, and the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement from the neighboring cell.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/           Primary Examiner, Art Unit 2472